DETAILED ACTION
This Office Action incorporates Examiner's Statement of Reasons for Allowance. 

With regard to the expedited amendment filed 05/06/2020, Claims 1, 8 and 15 are amended. Claims 4, 11 and 18 are cancelled. Claims 1-3, 5-10, 12-17 and 19-23 are pending. No new matter has been added. 


With respect to the amendment filed on 05/06/2020, see pages 8-10, the Applicant's arguments are persuasive with regard to the rejections of Claims in view of amendments. The Applicant amended independent claims to include previously indicated subject matter as allowable of claims. Therefore, the rejection of Claims are withdrawn. With further search and considerations, Claims 1-3, 5-10, 12-17 and 19-23 are allowed. 









Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 

Claims 1-3, 5-10, 12-17 and 19-23 are allowed. 
Independent Claims 1, 8 and 15 respectively recite the limitations of: training a plurality of parallel semantic segmentation models on an initial annotated dataset; generating a plurality of annotation regional proposals for a batch of images; computing a confidence metric indicating a degree of agreement between the plurality of annotation regional proposals; providing the batch of images to a first manual annotator and a second manual annotator to generate a first manual annotation set and a second manual annotation set and determining a first confidence score associated with the first manual annotator related to the first manual annotation set and a second confidence score associated with the second manual annotator related to the second manual annotation set; and assessing a preferred of the first manual annotator and the second manual annotator by comparing the first confidence score and the second confidence score, wherein the confidence metric is computed with the plurality of annotation regional proposals as inputs by computing intersection-over-union (IOU) and Dice (F1) scores for regional proposal pairs and computing a confidence (confidp) comprising a mean over a variance, where a denominator is a standard deviation between paired IOU or F1 scores.
These features in combination with the other limitations of the claims are neither disclosed nor suggested by the cited prior arts of record. 

The closest prior art reference Agosta et al. in paragraph [0012], [0146], Figure 7A-7B, discloses each classifier can be trained, for example, by a set of images that are manually labeled by their pixel types and scene characteristics. The first classifier may reduce the image to a manageably small amount of data that has adequate rich features to serve as input to the second classifier. The second classifier may classify the scene in several dependent dimensions that correspond to a set of scene variables by characterizing the scene using the most likely combination of labels associated with the scene variables. The system may generate a list of labels (e.g., one label from each scene variable category) as output when analyzing a video sequence. For example, the second classifier can be implemented as a probabilistic model where a set of scene variable nodes associated with the labels can be designated as output nodes. The list of labels can have a value indicating the uncertainty or confidence of the labels attached to the image; A comparison between Table 1 and Table 4 indicates that on average the precisions and recalls for labels of the scene variable surroundings outperform the precisions and recalls for labels of the scene variable road obstacles. This is because the classification of the scene variable surroundings may take the entire image into consideration while the classification of the scene variable road obstacles merely considers details in the driving lane. In Table 3, the recall for the label bicycles and pedestrians is low because the bicycles and pedestrians merely appear in small areas of the images. In addition to evaluating accuracy of marginal predictions, the scene classification module 212 can also make observations about the structure learned for the Bayes network, which is depicted in FIG. 8A. 

However, Agosta et al. even if combined, fail to teach or suggest training a plurality of parallel semantic segmentation models on an initial annotated dataset; generating a plurality of annotation regional proposals for a batch of images; computing a confidence metric indicating a degree of agreement between the plurality of annotation regional proposals; providing the batch of images to a first manual annotator and a second manual annotator to generate a first manual annotation set and a second manual annotation set and determining a first confidence score associated with the first manual annotator related to the first manual annotation set and a second confidence score associated with the second manual annotator related to the second manual annotation set; and assessing a preferred of the first manual annotator and the second manual annotator by comparing the first confidence score and the second confidence score, wherein the confidence metric is computed with the plurality of annotation regional proposals as inputs by computing intersection-over-union (IOU) and Dice (F1) scores for regional proposal pairs and computing a confidence comprising a mean over a variance, where a denominator is a standard deviation between paired IOU or F1 scores, as required by claims 1, 8 and 15. Indeed, these references are silent about any such comparison of confidence score in first and second batch of annotated images by different annotators using intersection of unions and dice scores variance and mean values. The remaining cited art of record does not cure this deficiency. Accordingly, claims 1, 8 and 15 are allowed. Claims 9-10, 12-14 and 22 are allowed by virtue of their dependency on claim 8. Claims 16-17, 19-20 and 23 are allowed by virtue of their dependency on claim 15.

“Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20210134085 A1
US 20210192182 A1
US 20210287430 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Pinalben Patel/Examiner, Art Unit 2661